Title: From James Madison to Jacob B. Clement, 11 June 1807
From: Madison, James
To: Clement, Jacob B.



Sir,
Department of State, June llth: 1807.

It being understood that the charge of American Agent, which the interests of the United States seem to require at Porto Rico, would not be unacceptable to you, the President has been pleased to confer it upon you.  It will relate lst. to the superintendance of our seamen in the place of your residence; and as far as practicable and convenient in the adjacent colonies and seas, 2d. to the captures of American vessels or property which may be carried into the Island.
As respects the former branch of your duty, it will be necessary on your receiving information of impressments to endeavour by all temperate and discreet means to obtain their discharge and keep this Department constantly informed of your proceedings.  Where obstacles arise to their liberation, you will carefully note them in your communications, that they may if possible, be removed.  To the discharged seamen as well as to those who may be in distress you may advance such moderate succour in clothing diet &c as is absolutely necessary until you can find them births to return to the United States.  Should it be necessary in some instance to pay their passages home, you will take care to do it on the most reasonable terms.  It will require great circumspection to distinguish in the applications which are made for your assistance, our own from British, and perhaps even other foreign seamen.  You will make up your accounts monthly with vouchers for each item, and transmit them by duplicate to this office.  Agreeably to an usage which has prevailed, you will be allowed to charge the United States a commission of five per Cent on your advances.  Your reimbursements and commission are to be drawn for upon the Secretary of State.
With respect to the defence of captured American vessels or property, it is to be observed that you are not to make advances or engagements for the payment of money on account of the United States.  You will however be pleased to render the claimants every advice and good office in your power, other than such advances or engagements.  You will also from time to time transmit to this department an account of the captures made from Citizens of the United States, with the result and principles of the adjudication held upon them.
It will be agreeable to receive in your communications an account of any important military occurrences which may take place in the West Indies; and also such occurrences in the commercial world, as may be interesting in a general view to the United States.  I have the honor &c.

James Madison.

